FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 5, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
MICHAEL LAMONT SMITH,

      Plaintiff - Appellant,

v.                                                         No. 16-6153
                                                    (D.C. No. 5:16-CV-00555-F)
CITY OF OKLAHOMA CITY, Criminal                            (W.D. Okla.)
Court; A. J. LEWIS; BILL CITTY;
MICHAEL RANDALL, ATF; BRIAN
GILLIAND, ATF,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

      Proceeding pro se,1 Michael Smith appeals the district’s court’s order

dismissing his complaint as frivolous and for failure to state a claim.2 See 28 U.S.C.


      *
         After examining Smith’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value. See Fed. R.
App. P. 32.1; 10th Cir. R. 32.1.
       1
         Because Smith proceeds pro se on appeal, we liberally construe his filings.
See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
But we won’t act as his advocate. See id.
       2
         “A dismissal of the complaint is ordinarily a non-final, nonappealable order
(since amendment would generally be available).” B. Willis, C.P.A., Inc. v. BNSF Ry.
Corp., 531 F.3d 1282, 1296 n.15 (10th Cir. 2008) (quoting Moya v. Schollenbarger,
§ 1915(e)(2)(B)(i), (ii). Smith also requests leave to proceed in forma pauperis (IFP)

on appeal. We grant Smith’s motion to proceed IFP. But we affirm the district court’s

dismissal of his complaint.

      Smith’s entire complaint alleges as follows:

      Racially discrimination to black people in Oklahoma Trickery &
      exploitating the misunderstanding of 10th Circuit people/natural
      persons, mock trials, unsafe & unsound practices routinely. Arresting
      black people at rate, in a state with 7.7% black, for all drugs in
      disparing numbers.

App. 3 (errors in original). The district court reasoned that Smith’s complaint fails to

state a claim because it only “states general concerns, in a conclusory manner, about

subjects such as racial discrimination against black people in Oklahoma, the Tenth

Circuit, unsound practices, and arrest rates of black people.”3 App. 8.

      We review de novo the district court’s order dismissing Smith’s complaint for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). See Conkle v. Potter, 352
F.3d 1333, 1335 (10th Cir. 2003). “Dismissal of a pro se complaint for failure to state

a claim is proper only where it is obvious that the plaintiff cannot prevail on the facts

he has alleged and it would be futile to give him an opportunity to amend.” Curley v.

465 F.3d 444, 449 (10th Cir. 2006)). But if “the district court’s grounds for dismissal
are such that the defect cannot be cured through an amendment to the complaint, that
dismissal (even if it is ambiguous or nominally of the complaint) is for practical
purposes of the entire action and therefore final.” Moya, 465 F.3d at 450–51. Because
the district court in this case indicated that providing Smith leave to amend his
complaint would be futile, see Order, Doc. 12, 2, the order dismissing Smith’s
complaint is final and appealable. Cf. Moya, 465 F.3d at 450–51. Thus, we have
jurisdiction under 28 U.S.C. § 1291.
       3
         The district court also concluded that Smith’s claims are frivolous. But
because we ultimately agree with the district court that Smith’s complaint fails to
state a claim, we don’t reach that ruling.
                                            2
Perry, 246 F.3d 1278, 1281 (10th Cir. 2001) (quoting Perkins v. Kan. Dep’t of Corr.,

165 F.3d 803, 806 (10th Cir. 1999)).

      Smith’s brief lists the issues on appeal as (1) “Title VI violations of the 1964

Civil Rights (Act)” and (2) “Practice & Patterns of discrimination.” Aplt. Br. 3. But

Smith provides neither arguments nor authorities to accompany this list. See Fed. R.

App. P. 28(a)(8)(A) (requiring argument section of appellant’s brief to contain

“appellant’s contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies”); Utahns for Better Transp. v.

U.S. Dep’t of Transp., 305 F.3d 1152, 1175 (10th Cir. 2002) (“We do not consider

merely including an issue within a list to be adequate briefing.”).

      In any event, we agree with the district court that the allegations in Smith’s

complaint are too general to state a claim. Likewise, we see no indication that

allowing Smith to amend his complaint would cure its numerous deficiencies. See

Curley, 246 F.3d at 1281. Accordingly, we affirm the district court’s order dismissing

Smith’s complaint. See id. at 1284.


                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge




                                           3